          Case 1:19-cv-02594-SDA Document 49 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Xing Dong Zhang, et al.,                                                  4/21/2020
                                    Plaintiffs,
                                                              1:19-cv-02594 (SDA)
                     -against-
                                                              ORDER RESCHEDULING FINAL
 Ken’s Sushi Bistro Inc., et al.,                             PRETRIAL CONFERENCE

                                    Defendants.



STEWART D. AARON, United States Magistrate Judge:

       In light of recent public health developments, the previously scheduled final pretrial

conference on May 12, 2020 at 10:00 a.m. (see ECF No. 48) shall be conducted by telephone

rather than in person. At the scheduled time, the parties shall each separately call (888) 278-0296

(or (214) 765-0479) and enter access code 6489745.

       The parties shall still be prepared to discuss any dispositive motions, a trial date, and the

Joint Pretrial Order required by Section IV.B of Judge Aaron’s Individual Practices.

SO ORDERED.

DATED:         New York, New York
               April 21, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
